Case 2:12-cv-10727-SB-AS Document 182 Filed 11/17/20 Page 1 of 2 Page ID #:2348



  1

  2
                                                      November 17, 2020
  3

  4                                                        VPC

  5

  6

  7
                              UNITED STATES DISTRICT COURT
  8
                              CENTRAL DISTRICT OF CALIFORNIA
  9
 10
       MYCHAL ANDRA REED,                     Case No. CV 12-10727-SB (AS)
 11
                          Plaintiff,
 12                                           ORDER ACCEPTING FINDINGS,
             v.                               CONCLUSIONS, AND
 13                                           RECOMMENDATIONS OF UNITED
       CSP-LAC, et al.,                       STATES MAGISTRATE JUDGE
 14
                          Defendants.
 15

 16
            Pursuant to 28 U.S.C. section 636, the Court has reviewed the
 17
      Second Amended Complaint, all of the records herein, and the Report
 18
      and Recommendation of United States Magistrate Judge, to which no
 19
      objections       were   filed.    Accordingly,     the     Court    accepts   the
 20
      findings, conclusions, and recommendations of the Magistrate Judge.
 21

 22         IT    IS   ORDERED   that   Defendant   Uribe’s     Motion    for   Summary
 23   Judgment is DENIED; and Defendant Uribe’s Request for Judicial
 24
      Notice is granted as limited in the Report and Recommendation.
 25
      //
 26
      //
 27

 28
Case 2:12-cv-10727-SB-AS Document 182 Filed 11/17/20 Page 2 of 2 Page ID #:2349



  1         IT IS FURTHER ORDERED that the Clerk serve copies of this
  2   Order on Plaintiff at his current address of record.
  3

  4
            DATED:   November 17, 2020.
  5

  6

  7

  8                                             _____________ _____________
  9                                                STANLEY BLUMENFELD, JR.
                                                UNITED STATES DISTRICT JUDGE
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19
 20

 21

 22

 23

 24

 25

 26

 27

 28

                                            2
